DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 04 March 2022 has been entered.  
Claim Status:
1c.	Claims 1-2, 5-6, 8, 10, 31-32, 34-37, 40-48 are pending and under consideration.  

Information Disclosure Statement:

2.	The information disclosure statement, (IDS) filed on 03/04/2022 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  It has been placed in the application file and the information referred to therein has been considered as to the merits. Some of the references were lined through, because said references were already cited by the Examiner on the PTO-892 of 06 October 2021. Please see the attached form. 
Response to Applicants’ amendment and arguments:
3. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  

3a.	All of the objections and rejections of cancelled claims are moot. 
3b.	The amendment has overcome the objections of claims 6, 31.
3c.	The rejections of claims 10, 31, made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn. Amended claims 10 and 31 no longer 
3d.	The statutory type (35 U.S.C. 101) double patenting rejection of instant claims 1-2, 5, 6, 8, 10, 31, 32, 34-37, 40-47 against claims of U.S. Application No. 16/340,453, (same applicant) is withdrawn. The amended claims are no longer identical to the ‘453 claims. 
3e.	The rejection of claims 1, 6, 8, 10, 32, 34-37, 40-43 made under 35 U.S.C. 102(a)(1) being anticipated by Locke et al, (American Journal of Transplantation; 2008; Vol. 9; pages 231-235), is withdrawn. The Locke et al reference does not teach or suggest that the recipient receives “eleven or more days; 11-17; 18-24; or 25-31 of desensitization therapy prior to transplantation”.  
3f.	The rejection of claims 1, 6, 8, 10, 32, 36-37, 40-43 made under 35 U.S.C. 102(a)(1) as being anticipated by Roman-Oriz et al, (Nephrology Dialysis Transplantation 30 (Supplement 3); iii662-iii679, 2015) is withdrawn. The Roman-Oriz et al reference does not teach or suggest that the recipient receives “eleven or more days; 11-17; 18-24; or 25-31 of desensitization therapy prior to transplantation”.   

3g.	The rejection of claims 1, 6, 8, 10, 32, 34-47 made under 35 U.S.C. 103 as being unpatentable over Locke et al, (American Journal of Transplantation; 2009; Vol. 9; pages 231-235), in view of Andrien et al, (U.S. Patent 9,107,861, issued on 18 August 2015), is withdrawn. The combined teachings of the cited references do not teach or 

New matter 
Claim Rejections - 35 U.S.C. § 112:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-2, 5-6, 8, 10, 31-32, 34-37, 40-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
 	The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 31 recite, “eleven or more days of desensitization therapy prior to transplantation”, and claim 2 recites that the recipient receives “eleven or more days; 11-17; 18-24; or 25-31 of desensitization therapy prior to transplantation”.  However, said language is new matter and has no support in the instant specification as originally filed.  On page 11, lines 24-31, the specification defines “about two or more weeks of desensitization therapy” as generally refers to a recipient receiving about 11, 12, 13, 14, 15, 16, 17, 18, 19,20,21,22,23,24,25,26, 27, 28, 29, 30, or 31, days of therapy, or about 2 to about 3, about 3 to about 4, about 2 to about 4, about 1.5 to 2.5, about 2.5 to about 3.5 or about 3.5 to about 4.5 weeks of therapy”. In example 1, on page 43, the specification teaches that each Transplant Center selected a desensitization protocol as their standard of care, (SOC). The specification also teaches that the patients underwent desensitization therapy according to the practice of the Local Transplant Center prior to transplantation and that the length of time over which a patient was desensitized was dependent upon when donor-specific antibody, (DSA) to levels and is the opinion of the Principal Investigator, (page 49, lines 8-24). Thus, the new limitations recited in instant claims 1, 2, 31 wherein the recipient receives “eleven or more days; 11-17; 18-24; or 25-31 of desensitization therapy prior to transplantation”, has no 
	It is well known in the field that the actual length of desensitization for an individual patient should be based on the clinical judgment of the Transplant Center team, (see specification at page 49). Moreover, relevant art Marfo et al, (American Society of Nephrology, 2011, Vol. 6, pages 922-936)) teaches that there are different desensitization protocols, for example, plasmapheresis (PP) and low dose intravenous immunoglobulin (IVIg) or high dose IVIG and that start of therapy depended on the DSA titers so that patients with low titers (1:8) required two to three sessions of PP, whereas patients with higher titers (≥1:128) had six to 10 sessions, (page table 2 and 924, column 1).  Also, a post filing date reference teach that the choice of desensitization or not remains difficult and should be approached individually rather than as a group, (see Kuppachi et al, Transplant International 2020; 33: 251–259, especially see abstract and page 257). 
	The prior art of record teaches a method of preventing AMR sensitized recipients of living donor kidney transplants requiring desensitization therapy by administering eculizumab 1200 mg prior to allograft transplantation (Day 0, starting approximately one hour prior to kidney allograft reperfusion), or eculizumab 900 mg, (Locke et al, Roman-Oriz et al and EudraCT Number 2010-019630-28-EU Clinical trial, 2014, cited on the office action of 06 October 2021). However, none of the cited reference alone or in combination teach the specific desensitization regimen recited in the instant claims. If Applicants have developed a new desensitization regimen, the specification 

New Rejection Necessitated by Applicant’s Amendment:
Double Patenting Rejections, Nonstatutory:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

5.	Claims 1-2, 5-6, 8, 10, 31-32, 34-37, 40-48 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-2, 5-8, 10, 31-33, 35-37, 40, 48-51 of co-pending application 16/340,453 (same Applicant).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are drawn to method of reducing antibody mediated rejection (AMR) in a human kidney transplant recipient, comprising administering a therapeutically effective amount of an anti-C5 antibody, eculizumab, or antigen-binding fragment thereof, to the recipient in a phased dosing schedule following reperfusion of a kidney allograft, wherein the recipient is sensitized to a human living donor and wherein the recipient receives eleven, or more days, (11-17, 18-24 or 25-31), of desensitization therapy prior to transplantation, wherein the recipient has a history includes prior exposure to HLA, wherein AMR is reduced compared to standard of care. 
Meanwhile, the ‘453 claims are drawn to a method of reducing antibody mediated rejection (AMR) in a human kidney transplant recipient, comprising administering a therapeutically effective amount of an anti-C5 antibody, eculizumab, or antigen-binding fragment thereof, to the recipient in a phased dosing schedule following reperfusion of a kidney allograft, wherein the recipient is sensitized to a human living donor and wherein the recipient receives about two or more weeks of desensitization therapy prior to 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion:
6.	No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

 


Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        21 March 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647